      Case 8:20-cv-02160 Document 1 Filed 09/14/20 Page 1 of 10 PageID 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


HYUNDAI CONSTRUCTION EQUIPMENT                          :
AMERICAS, INC.,                                         :
                                                        :
         Plaintiff,                                     :       CASE NO.:
                                                        :
vs.                                                     :       ________________________
                                                        :
JORGE MONSALVE,                                         :
                                                        :
         Defendant.                                     :


                                        COMPLAINT

         Hyundai Construction Equipment Americas, Inc. (“Plaintiff”), by and through its

undersigned attorney, and files its complaint against Defendant Jorge Monsalve

(“Defendant”) and, as grounds therefore, states as follows:

                                          PARTIES

         1.      Plaintiff is a corporation organized and registered in the State of Illinois.

Plaintiff’s principal place of business and corporate office is located in Norcross, Georgia.

         2.      Defendant is an individual residing in Pinellas County whose principal

residence is 2600 Pass-a-Grille Way, St. Petersburg Beach, Florida.

                                       JURISDICTION

         3.      Federal diversity jurisdiction exists pursuant to 28 U.S.C. § 1332 as Plaintiff

is an Illinois corporation with its principal place of business and corporate office in




                                               1
   Case 8:20-cv-02160 Document 1 Filed 09/14/20 Page 2 of 10 PageID 2




Georgia; Defendant is an individual residing in Florida; and the amount in controversy,

exclusive of interest and costs, exceeds the sum or value of $75,000.00.

                                          VENUE

       4.      Venue is proper in the Middle District of Florida, Tampa Division pursuant

to 28 U.S.C. § 1391(b)(1) and (b)(2) in that Defendant resides in the Judicial District and

Division and a substantial part of the events or omissions giving rise to this action occurred

in this Judicial District and Division.

                         FACTS COMMON TO ALL COUNTS

                                Background of the Parties

       5.      Plaintiff is in the business of distributing heavy construction equipment,

vehicles, and parts manufactured by Hyundai Heavy Industries, Co. Ltd.

       6.      Teknia Network & Logistics, Inc. (“Teknia”) is in the business of selling

and servicing heavy construction vehicles, equipment, and parts.

       7.      This lawsuit arises out of a guaranty agreement executed by Defendant in

favor of Plaintiff relating to a Dealer Agreement, as described below, with Teknia.

       8.      Plaintiff entered into an Agreement (the “Dealer Agreement”) with Teknia

to supply heavy construction equipment to Teknia for marketing and selling. Pursuant to

the Agreement, Plaintiff agree to provide construction vehicles, parts, and supplies to

Teknia and Teknia agreed to pay for all vehicles, parts and supplies provided by Plaintiff.

A true and correct copy of the Dealer Agreement is attached as Exhibit “A” and is

incorporated herein by reference.




                                              2
    Case 8:20-cv-02160 Document 1 Filed 09/14/20 Page 3 of 10 PageID 3




       9.      As security for these transactions, Teknia executed a Security Agreement

(the “Security Agreement”) in favor of Plaintiff granting a first priority security interest in,

inter alia, all inventory and software heretofore or hereafter acquired by Teknia from

Plaintiff by purchase, trade, consignment, bailment, lease, license, or otherwise, all goods

owned by Teknia that bear a “HYUNDAI” trademark, all parts, attachments, accessions,

and software, for or to any of the foregoing, and all proceeds of any of the foregoing (the

“Collateral”). A true and correct copy of the Security Agreement is attached as Exhibit “B”

and is incorporated herein by reference.

       10.     As further security and as the sole inducement and consideration to the

execution of the Dealer Agreement, Defendant executed a personal Guaranty of Teknia’s

obligations to Plaintiff (the “Guaranty”). A true and correct copy of the Guaranty is

attached as Exhibit “C” and incorporated by reference.

         Teknia Fails to Make Payments and Files for Bankruptcy Protection

       11.     Teknia failed to make payments for equipment, vehicles, and parts that were

delivered to Teknia.

       12.     On August 27, 2020, Teknia Network & Logistics, Inc. filed a petition for

relief under chapter 11 of the United States Bankruptcy Code in the United States

Bankruptcy Court for the Middle District of Florida, Case No. 20-06479.1




1
 No claims are asserted in this Complaint against Teknia as it is currently protected from
prosecution of same through the Bankruptcy Code’s automatic stay.



                                               3
   Case 8:20-cv-02160 Document 1 Filed 09/14/20 Page 4 of 10 PageID 4




       13.     Teknia’s failure to make payments for equipment, vehicles, and parts and

its bankruptcy filing resulted in a default under the terms of the Dealer Agreement and the

Security Agreement.

       14.     Since a default occurred under the Dealer Agreement and the Security

Agreement, a default occurred under the terms of the Guaranty.

       15.     Pursuant to the terms of the Guaranty, Defendant is liable for the payment

of all outstanding obligations under the Dealer Agreement between Plaintiff and Teknia.

       16.     Pursuant to the Dealer Agreement, Teknia placed orders with Plaintiff for

equipment, vehicles, and parts.

       17.     Plaintiff supplied product to Teknia upon review and approval of the orders.

       18.     Payment in full was due within thirty days of invoicing.

       19.     Plaintiff supplied products to Teknia during the calendar years of 2019 and

2020 and invoiced Teknia for the products.

       20.     Teknia defaulted on payment of invoices dating August 29, 2019 to present

day (the “Invoices”). True and correct copies of the Invoices that remain unpaid are

collectively attached as Exhibit “D” and are incorporated by reference.

       21.     The Invoices total $403,705.33.

       22.     Plaintiff has made a formal demand for payment of the Invoices. Teknia has

refused to pay the outstanding balance owed to Plaintiff.

Teknia and Defendant Converted the Collateral

       23.     In addition, around the time of the filing of the Bankruptcy Case, Plaintiff

had been conducting an audit of Teknia (the “Audit”).




                                             4
   Case 8:20-cv-02160 Document 1 Filed 09/14/20 Page 5 of 10 PageID 5




        24.     During the Audit, Plaintiff discovered that Teknia and Defendant had sold

thirteen (13) of sixteen (16) equipment units purchased from Plaintiff, out of trust (the

“Converted Collateral”).

        25.     Teknia and/or Defendant has received amounts from the unauthorized sale

of the Converted Collateral and not paid said amounts to Plaintiff pursuant to the terms of

the Dealer Agreement, the Security Agreement, and the Guaranty.

                           COUNT I – SUIT ON GUARANTY

        26.     Plaintiff incorporates by reference the prior paragraphs of this Complaint as

if set forth verbatim herein.

        27.     Defendant is president of Teknia, and as inducement to the extension of

credit and supplies and to provide further assurances, he agreed to execute the Guaranty in

favor of Plaintiff.

        28.     Plaintiff relied on the Guaranty when extending credit and supplying

equipment to Teknia.

        29.     As discussed above, Teknia is in default of the Dealer Agreement.

        30.     Pursuant to the terms of the Guaranty, Defendant unconditionally,

absolutely, and irrevocably guaranteed payment of all liabilities and obligations incurred

by Teknia under the Dealer Agreement.

        31.     As the personal guarantor of Teknia’s debt and obligations under the Dealer

Agreement, Defendant is responsible for payment of Teknia’s outstanding indebtedness to

Plaintiff.




                                              5
   Case 8:20-cv-02160 Document 1 Filed 09/14/20 Page 6 of 10 PageID 6




       32.     As of the date of the filing of the Complaint, Teknia’s debt to Plaintiff is

$403,705.33. A true and correct copy of a current statement of account is attached as

Exhibit “E” and is incorporated by reference.

       33.     Plaintiff is therefore entitled to judgment against Defendant in an amount

not less than $403,705.33 plus pre-judgment and post-judgment interest, late fees and other

amounts authorized by the Guaranty, the Dealer Agreement, and/or Florida law.

                                COUNT II – CONVERSION

       34.     Plaintiff incorporates by reference the prior paragraphs of this Complaint as

if set forth verbatim herein.

       35.     Teknia acquired the Converted Collateral pursuant to the terms of the

Dealership Agreement and the Security Agreement.

       36.     Pursuant to the terms of the Security Agreement, the Converted Collateral

could “not be transferred, disposed, or made subject to any paid charge, including taxes of

any subsequent interest of a third party created or suffered by [Teknia], voluntary or

involuntary, unless [Plaintiff] consents in writing to such charge, transfer or disposition.”

       37.     Pursuant to the terms of the Guaranty, Defendant agreed to, inter alia, “the

full and prompt performance and discharge of any and all present or future liabilities or

obligations, of [Teknia] of every kind or nature, howsoever evidenced, owing to [Plaintiff],

whether direct or indirect, primary or secondary, absolute or contingent, liquidated or

unliquidated, matured or unmatured, arising out of or in connection with or with respect to

any Agreement or other instrument or agreement entered into from time to time between

[Teknia] and [Plaintiff].”




                                              6
   Case 8:20-cv-02160 Document 1 Filed 09/14/20 Page 7 of 10 PageID 7




        38.      As guarantor of the debts and obligations of Teknia arising under the Dealer

Agreement and the Security Agreement, Defendant owed a duty to Plaintiff not to dissipate

the Converted Collateral of Plaintiff to his own benefit.

        39.     Defendant transferred or assisted with the transfer of the Converted

Collateral to third parties.

        40.     Defendant transferred or assisted with the transfer of the Converted

Collateral without the authority of Plaintiff.

        41.     Defendant has, without authority or justification, assumed and exercised the

right of ownership of the Converted Collateral, as described above, and by his actions

concurrently has denied Plaintiff access to its Converted Collateral.

        42.     Defendant specifically intended to deprive Plaintiff of the Converted

Collateral.

        43.     The conversion of Plaintiff’s Converted Collateral by Defendant was and is

willful and malicious.

        44.     Plaintiff has been damaged as an actual and proximate result of the

conversion of the Converted Collateral by Defendant.

        45.     Plaintiff is therefore entitled to judgment against Defendant in an amount to

be proven at trial plus pre-judgment and post-judgment interest, as well as punitive

damages.

                                  COUNT III – FRAUD

        46.     Plaintiff incorporates by reference the prior paragraphs of this Complaint as

if set forth verbatim herein.




                                                 7
   Case 8:20-cv-02160 Document 1 Filed 09/14/20 Page 8 of 10 PageID 8




        47.     Defendant made representations, through the Guaranty, that he would not

dissipate the Converted Collateral for his own benefit.

        48.     Defendant omitted from Plaintiff that he had sold or assisted in the sale of

the Converted Collateral to third parties without the knowledge or consent of Plaintiff.

        49.     Defendant made these untrue representations to Plaintiff and omitted from

Plaintiff these material facts with an intent to injure Plainitff, inter alia, the loss of the

Converted Collateral.

        50.     Further, Defendant personally benefitted from the sale of the Secured

Collateral to third parties.

        51.     Plaintiffs relied on the untrue representations and the omission of material

facts

        52.     As an actual and proximate result of Defendant’s fraud, Plaintiff has

suffered an injury and damages, inter alia, the loss of the Converted Collateral.

        53.     Plaintiff is therefore entitled to judgment against Defendant in an amount to

be proven at trial plus pre-judgment and post-judgment interest, as well as punitive

damages.

           COUNT IV – ATTORNEY FEES AND COSTS OF LITIGATION

        54.     Plaintiff incorporates by reference the prior paragraphs of this Complaint as

if set forth verbatim herein.

        55.     Section 1 of the Guaranty provides as follows:

                Guarantor, unconditionally, absolutely and irrevocably
                guarantees the full and prompt payment to HCE
                (Hyundai Construction Equipment) …of all present or




                                              8
   Case 8:20-cv-02160 Document 1 Filed 09/14/20 Page 9 of 10 PageID 9




               future liabilities or obligations of the Debtor…together
               with any and all costs and expenses incurred by HCE in
               preserving, protecting or defending the enforceability of,
               or enforcing, this Guaranty or HCE’s rights.

       56.     Plaintiff has incurred attorney’s fees and expenses associated with the cost

of pursuing litigation to enforce its rights under the Guaranty.

       57.     Plaintiff has also incurred attorney’s fees and expenses associated with

Defendant’s conversion and fraud set forth herein.

       58.     Plaintiff is therefore entitled to an award of attorney’s fees and costs against

Defendant.

       WHEREFORE, Plaintiff respectfully requests that this honorable Court:

       A.      On Count I of the Complaint, enter judgment in favor of Plaintiff and

against Defendant in the amount of $403,705.33 together with pre-judgment and post-

judgment interest, late fees, and other amounts as provided for by the Guaranty, the Dealer

Agreement, and/or Florida Law;

       B.      On Count II of the Complaint, enter judgment in favor of Plaintiff and

against Defendant in an amount to be determined at trial;

       C.      On Count III of the Complaint, enter judgment in favor of Plaintiff and

against Defendant in an amount to be determined at trial;

       D.      On Count IV of the Complaint, enter an award of attorney’s fees and costs

in favor of Plaintiff and against Defendant; and

       E.      Enter such other relief as this Court deems just and proper.

                         [Signature of counsel on following page]




                                              9
Case 8:20-cv-02160 Document 1 Filed 09/14/20 Page 10 of 10 PageID 10




    Respectfully submitted, this 14th day of September, 2020.

                                        ROUNTREE, LEITMAN & KLEIN, LLC

                                        /s/ Alice A. Blanco (Trial Counsel)
                                        Alice A. Blanco
                                        Florida Bar No. 450359

                                        Century Plaza I
                                        2987 Clairmont Road, Ste. 175
                                        Atlanta, GA 30329
                                        Phone: 404-410-1155
                                        ablanco@rlklawfirm.com




                                       10
